Citation Nr: 0305245	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  98-03 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
gastroesophageal reflux and peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1982 and from August 1991 to September 1992. 

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1997 rating decision 
rendered by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for gastroesophageal reflux disease/peptic ulcer 
disease.  A 10 percent disability evaluation was assigned 
effective from October 22, 1996.  The veteran appealed both 
the initial disability evaluation assigned and the effective 
date of the grant of service connection to the Board.  

Since filing his appeal, the veteran relocated to 
jurisdiction of the RO in Indianapolis, Indiana.  
Accordingly, the Indianapolis RO has assumed the role of the 
agency of original jurisdiction in this case.  

In June 1998, the Board remanded the case to the RO for 
further development.  The RO has returned the case to the 
Board for further appellate consideration.  In November 1998, 
the RO increased the disability evaluation for the veteran's 
gastroesophageal reflux disease to 20 percent, effective from 
October 22, 1996.

In August 2002, the Board awarded an effective date of 
September 21, 1994, for service connection for the veteran's 
service connected gastroesophageal reflux disease and peptic 
ulcer disease.  In August 2002, a rating action was issued 
implementing the Board's decision.  A 20 percent disability 
evaluation was assigned for the veteran's gastroesophageal 
reflux and peptic ulcer disease, effective from September 21, 
1994.  Accordingly, the effective date issue is no longer 
before the Board.

However, with respect to the claim for a higher disability 
evaluation, the Board determined that further evidentiary 
development of the case was necessary and chose to 
undertaking additional development on that issue pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
requested development has been completed and the matter is 
ready for appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  During the course of this appeal, the veteran's 
gastroesophageal reflux and peptic ulcer diseases have been 
principally manifested by complaints of intermittent 
esophageal reflux and daily heartburn.  Nausea, vomiting, 
melena, hematemesis, weight loss, and mild circulatory 
symptoms after meals are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
gastroesophageal and peptic ulcer disease have not been met.  
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.110, 4.111, 4.112, 4.113, 4.114, Diagnostic Codes 
7305, 7306, 7308, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, currently codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is 
therefore applicable to the claim on appeal.  The final rule 
implementing the VCAA was published on August 29, 2001.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claims on appeal.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); C.F.R. § 
3.159; and the recent decision of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claims.  In particular, the veteran was 
informed of the relevant provisions of the VCAA in the May 
2002 supplemental statement of the case (SSOC).  This SSOC 
informed him of VA's duty to notify him about his claim, VA's 
duty to assist him in obtaining evidence for his claim, what 
the evidence must show to establish entitlement, and what 
information or evidence was still required from the veteran.  
At that time, the veteran was informed that he all evidence 
referenced by him had been obtained by VA. 

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2002).  In this regard, VA 
has examined the veteran on several occasions in order to 
ascertain the severity of his service-connected 
gastroesophageal reflux disease and peptic ulcer disease.  
Likewise, the RO has obtained all pertinent post service 
medical records referenced by the veteran. 

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Evidentiary Background.  Service medical records show that 
the veteran complained of a sharp mid sternal pain in January 
1992.  He reported episodes of a sharp burning epigastric 
pain while eating.  He became lightheaded, which quickly 
resolved, then he developed pain lasting one to two minutes.  
An assessment of non-cardiac chest pain was rendered.  The 
veteran's service medical records are silent for any 
treatment or complaint of gastroesophageal reflux disease or 
peptic ulcer disease.  

In conjunction with this claim, private medical records dated 
from April 1991 to December 1994 and from May 1995 to 
November 1996 were received.  These records indicate that the 
veteran underwent a surgical excision of a duodenal ulcer in 
November 1992.  Subsequent outpatient treatment records show 
that he was prescribed Zantac and Tagamet on a regular basis 
for his gastrointestinal symptoms which included indigestion 
and chest pain.  Cardiac consultation noted an impression of 
chest pain secondary to emotional stress and gastrointestinal 
tract.  The cardiologist opined that the pain was clearly not 
angina. 

In November 1994, the veteran received a VA examination 
conducted in conjunction with a VA Persian Gulf Registry 
Program.  He reported that he started developing intermittent 
abdominal pain with associated chest pain in February 1992.  
EKG was negative at that time for cardiac disease.  The 
intermittent episodes of epigastric pain continued after 
separation from active duty.  Post-service history was 
significant for a perforated gastric ulcer for which he 
underwent surgical repair.  Despite the surgery, he 
complained of present intermittent epigastric and left sided 
chest discomfort related to his gastric ulcer.  He was taking 
Zantac and antacids and was on a very restricted diet.  There 
had been no recent episodes of upper GI bleeding.  At the 
time of this examination, the veteran weighed 266 pounds.  He 
was noted to have a 20 cm midline vertical abdominal scar.  

In December 1996, the veteran was afforded a VA stomach 
(digestive) examination.  At that time, he weighed 274 pounds 
with a maximum weight of 265 pounds during the previous year.  
He reported a history of chest pain while on active duty in 
January 1992.  He was treated at that time with Mylanta for 
esophageal reflux. He reported that this treatment helped 
until he sought surgical treatment in November 1992 for right 
lower quadrant pain.  He did alright following his surgery 
until August 1994 when he complained of shortness of breath.  
EKG was normal.  At the time of the examination, he took 
Tagamet for his symptoms.  At the time of the examination, he 
weighed 274 pounds and was not anemic.  He did not complain 
of periodic vomiting and he had no recurrent hematemesis or 
melena.  He complained of epigastric pain typically lasting 
from 2 to 8 hours.  The frequency of this pain was dependent 
on his diet, stress, and medication.  Examination revealed a 
23 x 1.5 cm epigastric scar.   The scar revealed no palpable 
organomegaly.  Mild epigastric tenderness was noted with no 
rebound.  Pertinent diagnoses were peptic ulcer disease, 
status post perforation of a duodenal ulcer, and 
gastroesophageal reflux.  

The RO issued a May 1997 rating action awarding service 
connection for gastroesophageal reflux and peptic ulcer 
disease.  Initially, a 10 percent disability evaluation was 
assigned.  In May 1997, the veteran filed a notice of 
disagreement (NOD) to the May 1997 rating action contending 
that an initial disability evaluation in excess of 10 percent 
is warranted for this disability.

A May 1998 VA outpatient treatment record notes that the 
veteran weighed 288 pounds.  Clinical examination of the 
veteran's abdomen revealed no masses and no organomegaly; 
however, slight epigastric tenderness was noted.  Pertinent 
diagnoses were history of peptic ulcer disease and ventral 
hernia secondary to peptic ulcer disease.  

In November 1998, the disability evaluation for the veteran's 
gastroesophageal reflux disease was increased to 20 percent 
disabling.

In March 1999, the veteran appeared at a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran reported that he received in-service treatment for 
gastroesophageal reflux followed by post-service surgery.  He 
reported that he received monthly treatment with his private 
family physician until April 1995.  After that, he received 
treatment 3 to 5 times a month at the emergency room for 
noncardiac chest pain.  He reported that he woke up in the 
middle of the night with shortness of breath and pain in the 
center of chest radiating to the left.  He experienced 
diarrhea off and on, approximately 7 to 8 days a month.  He 
reported that he was presently on constant medication for his 
reflux condition.  He was taking a "maintenance dose" of 
Tagamet.  He was on a restricted diet with no acidic 
vegetables, no citrus fruit, no caffeine, no chocolate, no 
alcohol, and no spicy foods.  He was receiving follow-up 
treatment every six months.  He would see his doctor sooner 
if he experienced an acute episode.  He reported that he had 
to stop working as a nurse due to stress related to his 
service-connected gastroesophageal reflux and peptic ulcer 
disease.  At the time of the hearing, he was employed as a 
factory worker.

In August 1999, the veteran was afforded a VA examination.  
At the time of the examination, he was working as a medic.  
He reported that he had gained weight following his surgery.  
He had stopped smoking and felt that this was the cause of 
his weight gain.  He continued to experience esophageal 
reflux.  He had heartburn, but had no odynophagia and no 
dysphagia.  He denied any hematemesis or melena and stated 
that he was doing fairly well with no abdominal pain.  
Abdominal examination was significant for surgical incisional 
scars.  The examiner could not detect any hernias.  The 
veteran's abdomen was soft, nontender, and nondistended with 
normoactive bowel sounds in all four quadrants.  The examiner 
noted that while the veteran would need to be checked for H. 
pylori serology to ensure that he has no recurrence of his 
ulcer, he "appear[ed] to be doing quite well" at the time 
of the examination.    

The veteran was afforded another VA examination in October 
1999.  He complained of intermittent esophageal reflux.  He 
did not complain of any abdominal pain, shortness of breath 
or any complaints of weakness that might have been indicative 
of anemia.  He did not have weight loss.  On the contrary, it 
was noted that, if anything, he had gained a "tremendous 
amount of weight since his surgery."  The examiner felt that 
if the veteran had decreased stamina, it was due to his 
weight being "well over his ideal body weight" and his 
inability to tolerate extensive physical activity.  With 
regards to anemia, the examiner noted that laboratory 
findings in December 1996 were within normal limits.  The 
examiner noted that the veteran's surgical scar more than 
likely had healed properly and that his prior ventral hernia 
was likely healed.  Similarly, it was noted that the veteran 
did not have any complaints specific to a ventral hernia.  
The examiner noted that the veteran's residual problems from 
his peptic ulcer disease and emergent surgery have been 
"mild residual problems."  

In January 2003, the veteran underwent a VA examination.  The 
examination report indicates that the examiner reviewed the 
veteran's claim folder in connection with the examination.  
The veteran reported heartburn two or three times a day.  He 
had no abdominal pain, nausea, or vomiting.  He periodically 
took Zantac over-the-counter.  His weight was stable.  
Radiographic findings show that an UGI study was negative.  
There was no indication of peptic ulcer disease and no 
demonstrated reflux.  

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The percentage ratings in the 
Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  There are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
Sec. 4.14.  38 C.F.R. § 4.113.  

Disabilities of the digestive system are rated under 
Diagnostic Codes 7200 to 7354 of the Schedule for Rating 
Disabilities.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with other.  A single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such evaluation.  38 C.F.R. § 4.114.    

The veteran's service-connected gastroesophageal reflux and 
peptic ulcer disease is currently evaluated under Diagnostic 
Code 7305.  Under these criteria, the 20 percent disability 
rating presently assigned contemplates moderate symptoms with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent disability rating is 
warranted with moderately severe symptoms; less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating is warranted for severe symptoms; pain only 
partially relieved by standard ulcer therapy; or periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7306, a 20 percent rating is warranted 
for a marginal (gastrojejunal) ulcer manifested by moderate 
symptoms with episodes of recurring symptoms several times a 
year.  A 40 percent rating contemplates moderately severe 
symptoms of a marginal ulcer manifested by intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, or mild and transient 
episodes of vomiting or melena.  A 60 percent rating is 
warranted for severe symptoms; same as pronounced with less 
pronounced and less continuous symptoms with definite 
impairment of health.  A 100 percent rating under these 
criteria contemplates a marginal ulcer that is totally 
incapacitating with pronounced; periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss. 38 C.F.R. 
§ 4.114.

Under Diagnostic Code 7308, mild postgastrectomy syndromes 
with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations warrants a 20 percent disability rating.  A 40 
percent rating is appropriate for moderate postgastrectomy 
syndromes with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  A 60 percent rating 
contemplates severe symptoms associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  

The veteran is appealing the disability rating assigned 
following an award of service connection.  In a case such as 
this, where the veteran has appealed the initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Analysis.  When the veteran was examined in 1996, he 
complained of epigastric pain, the frequency of which 
depended on his diet, stress, and medication.  There was no 
vomiting, hematemesis, or melena, and the veteran was not 
anemic.  Mild epigastric tenderness was noted on examination 
in 1996.  When the veteran was seen in 1998, slight 
epigastric tenderness was noted.  At a hearing in 1999, the 
veteran reported that he experienced diarrhea on and off and 
that he was on a restricted diet.  On examinations in August 
and October 1999, the veteran reported that he continued to 
experience esophageal reflux, i.e., heartburn, but had no 
weight loss.  The examiner in August 1999 noted that he 
appeared to be doing quite well and the examiner in October 
1999 reported that he had "mild residual problems" from his 
peptic ulcer disease.  When he was examined in January 2003, 
the veteran reported heartburn two or three times a day.  But 
he had no abdominal pain, nausea, or vomiting.  There was no 
indication of peptic ulcer and no demonstrated reflux.

The 20 percent evaluation currently in effect contemplates 
the presence of moderate ulcer disease, with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration, or with continuous moderate manifestations.  
In order to warrant an increased, which is to say, 40 percent 
evaluation, there would, of necessity, need to be 
demonstrated the presence of moderately severe ulcer-related 
symptomatology, with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. Part 4, Code 7305 (2002).  

As is clear from the above, the veteran experiences no more 
than mild gastrointestinal symptomatology attributable to his 
service-connected ulcer disease.  The VA physician that 
examined the veteran in October 1999 described his residual 
problems from his peptic ulcer disease to be mild.  
Similarly, the 2003 UGI found no indication of peptic ulcer 
disease and no demonstrated reflux.  Likewise, the recent 
examination reports in 1999 and 2003 show that, while the 
veteran complained of intermittent esophageal reflux and 
heartburn, he denied abdominal pain, nausea, and vomiting.  
Similarly, the evidence does not show that the veteran has 
suffered any weight loss.  On the contrary, the evidence 
shows that he gained weight following his surgery and that 
his weight is presently described as stable.  Peripheral 
edema has not been reported.  Based on such findings, the 
Board is of the opinion that the 20 percent evaluation 
currently in effect is appropriate, and that a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
7305.

Similarly, the evidence set forth above does not show severe 
symptoms manifested by intercurrent episodes of abdominal 
pain at least once a month or mild and transient episodes of 
vomiting or melena.  On the contrary, while slight epigastric 
tenderness was noted in May 1998, the August 1999 examination 
report notes that the veteran had no melena and no abdominal 
pain.  Similarly, the December 1996 examination report notes 
that the veteran denied vomiting, hematemesis, and melena.  
Accordingly, the criteria for a rating in excess of 20 
percent under Diagnostic Code 7306 are not met.   

A disability evaluation in excess of 20 percent under 
Diagnostic Code 7308 is also not met.  The evidence does not 
show that he has episodes of epigastric disorders with 
characteristic circulatory symptoms after meals with diarrhea 
and weight loss.  On the contrary, as stated previously, the 
veteran's weight has remained stable without anemia.

The Board has considered whether the assignment of separate 
ratings for separate periods of time is appropriate but finds 
no basis for the assignment of a rating in excess of the 20 
percent evaluation already assigned from the effective date 
of the grant of service connection.  Treatment records and 
examination reports throughout the period under consideration 
provide no basis for a rating in excess of 20 percent for the 
veteran's gastroesophageal reflux and peptic ulcer disease.  
See Fenderson, supra.

The Board also finds that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing that the veteran's 
service-connected gastrointestinal disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated impairment 
associated with the gastrointestinal disorder such as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

A rating in excess of 20 percent for gastroesophageal reflux 
and peptic ulcer disease is denied.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

